DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                           
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 and 04/06/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11262619  in view of Kim et al. (US 10,353,223 B2) (Kim, hereafter).
Regarding claims 1-2, U.S. Patent No. 11262619 discloses a light-emitting unit comprising: a plurality of lenses; and two or more light-emitting devices covered by each of the lenses, the two or more light-emitting devices covered by one lens of the lenses being electrically separated from each other, wherein wavelength bands of light emitted from the two or more light-emitting devices covered by the one lens are the same as each other, wherein the two or more light-emitting devices covered by the one lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other, and wherein each of the lenses comprises a plurality of projected sections for securing a reflecting sheet, each of the plurality of projected sections being projected from a circumferential edge of the lens (U.S. Patent No. 11262619  , claim 1); 
U.S. Patent No. 11262619  fails to explicitly disclose an optical function sheet over the lens (claim 1)
  Kim discloses (Figure 6) a backlight assembly disposed behind the display panel. The backlight assembly including a light source  (500) which can include a lens(Column 5, lines 50-60); with a wavelength  conversion member (700-1) disposed over top.
Therefore it would have been obvious to one before the effecting filing date to modify 
  The light-emitting unit of U.S. Patent No. 11262619   wherein an optical function sheet over the lens in order to widen the color gamut of the device and further extract light as disclosed by Kim.
	Regarding claims 3, U.S. Patent No. 11262619 fails to disclose a diffusing plate over the optical function sheet, wherein the optical function sheet is a wavelength conversion sheet.
	Kim discloses  (Figure 1)a backlight assembly comprising a diffusion plate (600) over the optical function sheet (700) wherein the optical function sheet is a wavelength conversion sheet (700) (column 5, lines 1-15).
Therefore it would have been obvious to one before the effecting filing date to modify 
  The light-emitting unit of U.S. Patent No. 11262619  wherein a diffusing plate over the optical function sheet, wherein the optical function sheet is a wavelength conversion sheet to further extract light and improve the illumination efficiency  as disclosed by Kim.
Regarding claim 4, U.S. Patent No. 11262619 discloses the two or more light-emitting devices covered by the one lens are disposed side by side in a first direction, and the light-emitting devices disposed adjacently in the lenses adjacent in the first direction are electrically coupled to each other (claim 2)..
Regarding claim 5, U.S. Patent No. 11262619 discloses, wherein the light-emitting devices disposed adjacently in the lenses adjacent in a second direction are electrically coupled to each other, the second direction intersecting with the first direction (claim 3).
Regarding claim 6, U.S. Patent No. 11262619 discloses wherein four of the light-emitting devices are covered by each of the lenses, the four of the light-emitting devices covered by one lens of the lenses being electrically separated from each other, wavelength bands of light emitted from the four light-emitting devices covered by the one lens are the same as each other, and the four light-emitting devices covered by the one lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other (claim 4).
Regarding claim 7, U.S. Patent No. 11262619 discloses a package housing the two or more light-emitting devices covered by the one lens (claim 5).
Regarding claim 8, U.S. Patent No. 11262619 discloses a reflecting section that is provided in the package, and separates the two or more light-emitting devices (claim 6).
Regarding claim 9, U.S. Patent No. 11262619 discloses a sealing resin that is filled in the package, wherein a height of the reflecting section is greater than a thickness of the sealing resin (claim 7).
Regarding claim 10, , U.S. Patent No. 11262619 discloses wherein each of the two or more the light-emitting devices comprises an LED (Light-Emitting Diode)  (claim 8)
Allowable Subject Matter
Claims 11-20 are allowed.
  The following is an examiner' s statement of reasons for allowance:
Regarding claim 11,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 11; specifically, the prior art fails to teach or suggest  a display “wherein wavelength bands of light emitted from the two or more light-emitting devices covered by the one lens are the same as each other, wherein the two or more light-emitting devices covered by the one lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other and wherein each of the lenses comprises a plurality of projected sections for securing a reflecting sheet, each of the plurality of projected sections being projected from a circumferential edge of the lens” in combination with other features of the present claimed invention.
Regarding claims 12-20, these claims are allowable for the reasons given for claim 11 and because of their dependency status on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879